


117 HR 1556 IH: End Lockdowns Now Act
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1556
IN THE HOUSE OF REPRESENTATIVES

March 3, 2021
Mr. Crenshaw introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require State and local governments to establish reopening plans as a condition of receiving funding under title VI of the Social Security Act, and for other purposes.


1.Short titleThis Act may be cited as the End Lockdowns Now Act. 2.FindingsCongress finds the following:
(1)During the course of the COVID-19 pandemic, many State and localities have acted in a capricious and haphazard manner to restrict economic activity and stifle civil liberties. (2)The specific restrictions are commonly referred to as lockdown,stay-at-home, or shelter-in-place orders. These restrictions have forced non-essential businesses to close their doors and prohibited their workers from earning a living.
(3)Many of these State and local authorities have not followed a careful risk-based model informed by science to guide decision making and these officials have claimed the authority to act in a manner unlimited in scope and indefinite in duration. (4)The effect of these lockdowns has been the collapse of millions of business and resulted in the highest jobless rate in decades.
(5)While the direct health effects of the pandemic have been devastating to many Americans, these authorities have often ignored the secondary effects of the crisis, including the death, illness, and suffering caused by the despair and hardship resulting from their lockdowns. (6)One of the most troublesome examples of severe overreach by State officials occurred when New York imposed restrictions on congregation size limits, discriminating on the basis of religion in violation of the First Amendment. The U.S. Supreme Court determined the State of New York’s rules essentially singled out houses of worship for unfair and unconstitutional restrictions (Roman Catholic Diocese of Brooklyn v. Cuomo).
(7)State governors do have the authority to implement targeted restrictions in the case of a public health emergency, yet many of the unrestrained orders issued during the pandemic have effectively violated many civil liberties and personal freedoms. (8)In addition, many of the public orders are so economically burdensome that they essentially function as a taking of property, which requires sufficient compensation under the takings clause of the Fifth Amendment to the Constitution.
(9)Congress urges State and local leaders to carefully consider the broad consequences of their restrictions and to expeditiously take steps to allow businesses, schools, and other elements of society to reopen. (10)Congress hereby acts to condition relief funds based on the submission of a plan by State and localities detailing any current restrictions and their plans to lift these restrictions.
(11)Congress further acts to prevent any unnecessary overreach by the Executive Branch by firmly outlawing restrictions that have the effect of halting interstate travel or imposing a nationwide quarantine or lockdown. 3.Requirement for reopening plan (a)RequirementAs a condition of receiving any payment under title VI of the Social Security Act on or after March 1, 2021, each recipient shall provide a reopening plan to the Secretary of the Treasury.
(b)Reopening plan definedThe reopening plan required under subsection (a) shall include a detailed description of how the recipient plans— (1)to reopen schools for in-person learning;
(2)remove restrictions on business activity; (3)lift restrictions on religious services and other social gatherings; and
(4)assist families and small businesses in economic recovery.Such plan shall also include a description on how the reopening plan was developed and the steps that were taken to include input from local small businesses and the public.  (c)Public disclosureSuch plan shall be made publicly available and shall include details of the restrictions or lockdown orders currently in place and a specific plan and timeline to lift those restrictions.
4.Recovery of fundsIf the Inspector General of the Department of the Treasury determines that a recipient of a payment described in section 3(a) has failed to comply with any provision of section 3, the amount equal to the amount of funds used in violation of such section shall be booked as a debt of such entity owed to the Federal Government. Amounts recovered under this subsection shall be deposited into the general fund of the Treasury.  5.Prohibition on Federal lockdowns (a)Limitation on Federal authorityThe President, nor any executive branch official, shall not take any action to issue a blanket ban on interstate travel or impose a national lockdown order or nationwide quarantine pursuant to the Public Health Service Act (42 U.S.C. 201 et seq.).
(b)No limitation on mass transit safetyNothing in the prohibition specified in subsection (a) shall be construed as limiting existing presidential authority to impose restrictions on air travel or other forms of public transportation when necessary to promote public safety. (c)Public health emergencyNothing in this section shall be construed to restrict the declaration of a public health emergency under section 319 of the Public Health Service Act (42 U.S.C. 247d) or the taking of other specific steps to preserve public health under section 361 of the Public Health Service Act (42 U.S.C. 264).

